DETAILED ACTION
After reconsideration of the prior art a new rejection has been made.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006043068 in view of Takino (US 8,500,710).
 ‘068 teaches a ventral member 53 and a dorsal member 58 that are bonded to each other at both bonded portions along both end portions in a waist-around direction; a crotch member 57 that is bonded to and bridges between both center portions of the ventral member and the dorsal member; a waist opening 5 defined by both upper edges of the ventral member and the dorsal member; left and right leg openings 6 defined by the ventral member, the dorsal member, and the crotch member; and a first elastic member 72 that extends upward toward the upper edges from lower portions of the bonded portions of the ventral member to a center in the waist-around direction, wherein the disposable undergarment has a shape widening from the waist opening toward the left and the right leg openings on a lower side, and wherein the upper edge of the ventral member comprises a center portion disposed lower than the upper edge of the dorsal member.  (see figure 2)
‘068 does not teach a hip-surrounding elastic member extending in the waist-around direction in each of the ventral member and the dorsal member and wherein the hip-surrounding 
Takino teaches the waist elastic members exhibit at least along the segments thereof extending across the body fluid absorbent structure on the side of the ventral sheet member a tensile stress higher on the side of the ventral sheet member than on the side of the dorsal sheet member in the disposable diaper flatly developed.
It would have been obvious to one of ordinary skill before the claim invention was filed to modify the diaper of ‘068 with the waist of Takino in order to provide an improved fit to the wearer.
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/            Examiner, Art Unit 3732